Case 2:21-cv-00317-SDW-LDW Document 12 Filed 09/13/21 Page 1 of 4 PageID: 146




 NOT FOR PUBLICATION
                                 UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEW JERSEY


        CHAMBERS OF                                                MARTIN LUTHER KING COURTHOUSE
   SUSAN D. WIGENTON                                                       50 WALNUT ST.
  UNITED STATES DISTRICT JUDGE                                           NEWARK, NJ 07101
                                                                             973-645-5903

                                       September 13, 2021


Mark Belland, Esq.
Steven Bushinsky, Esq.
O’Brien, Belland & Bushinsky, LLC
509 S. Lenola Road, Building 6
Moorestown, NJ 08057
Attorneys for Plaintiffs

Michael Feldman, Esq.
OlenderFeldman LLP
422 Morris Avenue
Summit, NJ 07901
Attorney for Defendants

Thomas Hetherington, Esq.
Jennifer Chung, Esq.
McDowell Hetherington LLP
1001 Fannin Street, Suite 2700
Houston, TX 77002
Attorneys for Defendants

               LETTER OPINION FILED WITH THE CLERK OF THE COURT

       Re:     IBEW Local Union 351 Welfare Fund et al. v. Gerber Life Insurance Co. et al.,
               Civil Action No. 21-317 (SDW) (LDW)

Counsel:
       Before this Court is Defendants Gerber Life Insurance Co. and RMTS, LLC’s (collectively,
“Defendants”) Motion to Compel Arbitration and Dismiss Plaintiffs IBEW Local Union 351
Welfare Fund, Trustees of the IBEW Local Union 351 Welfare Fund, Joseph Knecht, Jr., and
Daniel Cosner’s (collectively, “Plaintiffs”) Complaint (D.E. 1). This Court has jurisdiction
pursuant to 28 U.S.C. §§ 1331 and 1367. Venue is proper pursuant to 28 U.S.C. § 1391. This
Court, having considered the parties’ submissions, decides this matter without oral argument
pursuant to Federal Rule of Civil Procedure (“Rule”) 78. For the reasons stated below, this Court
GRANTS Defendants’ motion.
Case 2:21-cv-00317-SDW-LDW Document 12 Filed 09/13/21 Page 2 of 4 PageID: 147




I.         FACTUAL AND PROCEDURAL BACKGROUND
        Plaintiff IBEW Local Union 351 Welfare Fund (the “Fund”) is an employee welfare benefit
plan based in New Jersey and governed by the Employee Retirement Income Security Act of 1974
(“ERISA”), 29 U.S.C. § 1001, et seq. (Compl. ¶¶ 1, 8.) The remaining plaintiffs are the Trustees
of the Fund, including named Plaintiffs Joseph Knecht, Jr., and Daniel Cosner, who bring this
action on behalf of the Fund. (Id. ¶¶ 5, 7.) The Fund provides health insurance benefits to
employees of participating employers and is “self-funded,” making it responsible for the healthcare
costs incurred by its participants. (Id. ¶ 17.) To avoid the financial risks associated with very large
medical claims, the Fund entered into a stop-loss insurance contract (the “Contract” (Compl. at
Ex. A)) 1 with Defendant Gerber Life Insurance Co. (“Gerber Life”) for the period between January
1 and December 31, 2017 (the “Policy Period”). (See id. ¶¶ 11, 19, 24.) Defendant RMTS, LLC
(“RMTS”) served as the managing general underwriter for the Contract. (Id. ¶ 12.)
        Under the Contract, Gerber Life became responsible to reimburse the Fund for the value
of claims in excess of specified monetary thresholds. (See id. ¶ 20.) 2 The Contract also contained
the following provisions at issue in the instant lawsuit:
           19. Arbitration: Any controversy or claim arising out of or relating to this
           Contract, or the breach thereof, shall be settled by Arbitration in accordance with
           the rules of the American Arbitration Association with the express stipulation that
           the arbitrator(s) shall strictly abide by the terms of this Contract and shall strictly
           apply rules of law applicable thereto. All matters shall be decided by a panel of
           three arbitrators. Judgment upon the award rendered by the arbitrators may be
           entered in any court having jurisdiction. This provision shall survive the
           termination or expiration of this Contract. The parties hereto may alter any of the
           terms of this provision only by express written agreement, although such alteration
           may be before or after any rights or obligations arise under this provision.
           20. Legal Action[:] No action at law or in equity may be brought to recover under
           this Contract less than 60 days after written proof of loss has been furnished as
           required by this Contract. No such action will be brought more than three years
           after the time such written proof of loss must be furnished.
(Contract at 15 ¶¶ 19, 20 (the “Arbitration” and “Legal Action” provisions, respectively).)
       This lawsuit arises from certain medical expenses that the Fund’s third-party claims
administrator paid during the Policy Period, for a Fund beneficiary identified as “CG.” (See
Compl. ¶¶ 18, 28.) The value of CG’s medical claims was approximately $358,233.12. (Id. ¶ 29.)
The administrator submitted claims to RMTS for stop loss coverage for the portion of the payments


1
    The Complaint sometimes refers to the Contract as the “Policy.” (See Compl. ¶¶ 11, 24.)
2
 Although the Complaint alleges that “Defendants” entered into the Contract with the Fund and that “Defendants”
were responsible to reimburse the Fund for excess losses, (see, e.g., Compl. ¶¶ 11, 20), RMTS was not a party to the
Contract, (see Contract at 1 (stating that the “Contract is legally binding between the [Fund] and Gerber Life”)).
Plaintiffs’ allegations against RMTS are mainly predicated on RMTS’ actions as a representative or agent of Gerber
Life when it participated in the creation and implementation of the Contract. (See Compl. ¶¶ 25–31.)



                                                          2
Case 2:21-cv-00317-SDW-LDW Document 12 Filed 09/13/21 Page 3 of 4 PageID: 148




that was in excess of the Contract’s monetary thresholds. (Id.) RMTS denied coverage for CG’s
claims under the Contract, on its behalf and on behalf of Gerber Life. (Id. ¶ 30.) Plaintiffs allege
that by failing to pay, Defendants breached the Contract and subjected the Fund to liability for
CG’s excess medical expenses. (Id. ¶ 31.)
        Plaintiffs filed this lawsuit on January 8, 2021, asserting four counts: (1) breach of fiduciary
duty under common law and ERISA (Count I); (2) breach of contract (Count II); (3) contractual
breach of the implied covenant of good faith and fair dealing (Count III); and (4) tortious breach
of the implied covenant of good faith and fair dealing (Count IV). (Id. ¶¶ 34–68.) Defendants
subsequently filed the instant Motion to Compel Arbitration and Dismiss the Complaint. (D.E. 5.)
In the alternative, Defendants moved to dismiss the Complaint for failure to state a claim, pursuant
to Rule 12(b)(6). (Id.) The parties timely completed briefing. (D.E. 5, 7, 8.) 3

II.        LEGAL STANDARD
        The Federal Arbitration Act (“FAA”), 9 U.S.C. § 1 et seq., was enacted to ensure the
enforcement of private arbitration agreements. See, e.g., AT&T Mobility, LLC v. Concepcion, 563
U.S. 333, 344–45 (2011) (noting that “our cases place it beyond dispute that the FAA was designed
to promote arbitration”); 9 U.S.C. § 2 (providing that written arbitration agreements “shall be valid,
irrevocable, and enforceable”). “When a district court is presented with a motion to compel
arbitration, it must answer the following two questions: (1) whether the parties entered into a valid
arbitration agreement; and (2) whether the dispute at issue falls within the scope of the arbitration
agreement.” Ellin v. Credit One Bank, Civ. No. 15-2694, 2015 WL 7069660, at *2 (D.N.J. Nov.
13, 2015); see Century Indem. Co. v. Certain Underwriters at Lloyd’s, 584 F.3d 513, 525 (3d Cir.
2009). To conduct its inquiry, the court applies “ordinary state-law principles that govern the
formation of contracts.” Kirleis v. Dickie, McCamey & Chilcote, 560 F.3d 156, 160 (3d Cir. 2009);
First Options of Chicago, Inc. v. Kaplan, 514 U.S. 938, 944 (1995). 4

III.       DISCUSSION
        Plaintiffs do not dispute the validity of the Contract’s Arbitration provision, but instead
argue that the Legal Action provision provides an alternative remedy—litigation instead of
arbitration. (See D.E. 7 at 4–9.) According to Plaintiffs, the two Provisions “provide[] parties
with two forums to resolve a dispute.” (Id. at 5.)
        However, a plain reading of the Contract yields no such second option. The Contract
plainly states that “[a]ny controversy or claim arising out of or relating to this Contract, or the
breach thereof, shall be settled by Arbitration.” (Contract at 15 ¶ 19.) Plaintiffs’ proposed
interpretation would require this Court to replace the word “shall” with the word “may.” Compare
Anderson v. Yungkau, 329 U.S. 482, 485 (1947) (“The word ‘shall’ is ordinarily [t]he language of
command.” (quotation omitted)), with Riverside Chiropractic Grp. v. Mercury Ins. Co., 961 A.2d

3
    This Court denied Plaintiffs’ request to file a sur-reply. (See D.E. 9, 10, 11.)
4
 Because this Court will grant Defendants’ motion and dismiss this case pursuant to the FAA, it does not recite the
applicable standard under Rule 12(b)(6) or address Defendants’ Rule 12(b)(6) arguments.



                                                              3
Case 2:21-cv-00317-SDW-LDW Document 12 Filed 09/13/21 Page 4 of 4 PageID: 149




21, 27 (N.J. Super. Ct. App. Div. 2008) (holding that arbitration is not mandated where an
agreement says a party “‘may’ submit to arbitration”). To adopt Plaintiffs’ interpretation would
also require this Court to ignore the Arbitration provision’s explicit requirement that the parties
may alter its terms “only by express written agreement.” (Contract at 15 ¶ 19.)
        Arguably, there is a tension between the Contract’s Arbitration provision, which effectively
bars all Contract-related lawsuits, and its Legal Action provision, which bars lawsuits that are out
of time. There is also a tension between competing policy interests and principles of contract
construction. Compare Moses H. Cone Mem’l Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 24–
25 (1983) (holding that, “as a matter of federal law, any doubts concerning the scope of arbitrable
issues should be resolved in favor of arbitration, . . . [including] the construction of the contract
language itself” (citations omitted)), with Mastrobuono v. Shearson Lehman Hutton, Inc., 514 U.S.
52, 62 (1995) (holding that “a court should construe ambiguous language against the interest of
the party that drafted it,” which in this case is Gerber Life (citations omitted)), and Schneider v.
New Amsterdam Cas. Co., 92 A.2d 66, 68 (N.J. Super. Ct. App. Div. 1952) (holding that “insurance
contracts must wherever possible be liberally construed in favor of a policyholder or beneficiary
thereof, and strictly construed against the insurer,” including where “the policy contains
inconsistent or conflicting provisions” (citations omitted)).
       Despite the tensions, in the Court’s view, there is no ambiguity or conflict to resolve. The
Legal Action provision is simply a limitations provision, one that is statutorily required to be
included in certain types of insurance contracts in New Jersey. See N.J. Stat. Ann. § 17B:27-46. 5
The Legal Action provision does just what it says in plain language: it bars certain lawsuits.
Nothing in its language affirmatively offers an alternative choice of forum. In contrast, the
Arbitration provision commands the arbitration of any claims arising from a breach of the Contract.
The command is all-encompassing and unequivocal, and this Court will enforce it.

IV.        CONCLUSION
        For the reasons set forth above, Defendants’ Motion to Compel Arbitration is GRANTED
and this matter shall be DISMISSED. An appropriate order follows.


                                                                        /s/ Susan D. Wigenton
                                                                    SUSAN D. WIGENTON, U.S.D.J.
Orig: Clerk
cc:   Parties
      Leda D. Wettre, U.S.M.J.


5
    Section 17B:27-46’s requirement for group health insurance policies states that:
           There shall be a provision that no action at law or in equity shall be brought to recover on the policy
           prior to the expiration of 60 days after proof of loss has been filed in accordance with the
           requirements of the policy and that no such action shall be brought at all unless brought within 3
           years from the expiration of the time within which proof of loss is required by the policy.



                                                             4
